Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “0<=d<=1”, however, as amended, the formula of claim 1 does not contain a “d” variable. For the purposes of examination, this limitation will be considered omitted unless otherwise clarified by Applicant during the course of prosecution. One potential way to overcome this rejection is to amend claim 1 to remove the limitation “0<=d<=1”. Appropriate action is required. 
All claims not explicitly addressed are rejected due to their dependence on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funakubo (Funakubo, Hiroshi. "Degradation-free dielectric property using bismuth layer-structured dielectrics having natural superlattice structure." Journal of the Ceramic Society of Japan 116.1360 (2008): 1249-1254., hereinafter referred to as Funakubo)..
Regarding claim 1, Funakubo discloses a dielectric material, comprising a layered metal oxide (see Funakubo at the Abstract, disclosing bismuth layer-structured dielectrics)  comprising a first layer having a positive charge and a second layer having a negative charge which are laminated, a monolayer nanosheet exfoliated from the layered metal oxide, a nanosheet laminate of the monolayer nanosheets, or a combination thereof (see Funakubo at the second paragraph of page 1251, disclosing a (Bi2O2)+2 layer and a pseudoperovskite layer (SrTa2O7)-2), wherein the dielectric material comprises a two-dimensional layered material m[A(n-2)BnO(3n+1)] wherein in Chemical Formula 1, X comprises Bi2O2 (see Funakubo at the second paragraph of page 1251, disclosing a (Bi2O2)+2 layer, where X correlates with Bi2O2) A comprises Bi, Ba, Ca, Pb, Sr, or a combination thereof (see Funakubo at the second paragraph of page 1251, disclosing a pseudoperovskite layer (SrTa2O7)-2 where Sr correlates with A), B comprises W, Mo, Cr, Ta, Nb, Ti, or a combination thereof (see Funakubo at the second paragraph of page 1251, disclosing a pseudoperovskite layer (SrTa2O7)-2 where Ta correlates with B), and 1<=m<=2, n>=2, 0<=d<=1, and n-2>=0 (see Funakubo at the second paragraph of page 1251, disclosing a (Bi2O2)+2 layer and a pseudoperovskite layer (SrTa2O7)-2).
Regarding claim 5, Funakubo discloses the two-dimensional layered material has an average thickness of less than or equal to about 100 nanometers (see Funakubo at the second paragraph of Page 1251, disclosing the laterally grown two-dimensional islands are 1.2nm in height, which is within the claimed range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakubo (Funakubo, Hiroshi. "Degradation-free dielectric property using bismuth layer-structured dielectrics having natural superlattice structure." Journal of the Ceramic Society of Japan 116.1360 (2008): 1249-1254., hereinafter referred to as Funakubo).
Regarding claims 4, while Funakubo does not explicitly disclose the two-dimensional layered material has an average longitudinal diameter of about 0.1 micrometers to about 100 micrometers changes in size is not a patentable feature. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 
Regarding claim 8, while Funakubo does not explicitly disclose the dielectric material has a dielectric constant of greater than or equal to about 70 at a relative density of about 50 % to about 90 %, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731